Case 4:21-cv-00913 Document 33 Filed on 08/19/21 in TXSD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
United States Courts
A soon Dita
FILED
NicoleE.Etb> CLERK OF COURT
icole E. Er
701 13th St. NW #600 ‘ AUG { g 2021 P.O. BOX 61010
Washington, DC 20005 HOUSTON, TEXAS 77208
Nathan Ochsner, Clerk of Cow: http://www.txs.uscourts. gov
=

 

Date: Monday, May 24, 2021
Case Number: 4:21-cv-00913
Document Number: 32 (2 pages)
Notice Number: 20210524-35
Notice: The attached order has been entered.

 
 

 

Case 4:21-cv-00913 Document 33 Filed on 08/19/21 in TXSD “Page Z of 2 5

’ CLERK CAPITAL DISTRICT (Ben? aeot US. POSTAS

  
  

UNITED STATES DISTRICT COURT ita 4 ote 6 f=:
SOUTHERN DISTRICT OF TEXAS sat + oe =—-
POST OFFICE BOX 61010 ~ le ZIP 77002 §
HOUSTON, TEXAS 77208
—_——_ United States Courts
OFFICIAL BUSINESS Southern District of Texas
FILED
AUG 19 202%
Nathan Ochsner, Clerk of Cw:,3
ao ee -~ Bn JUN © 1 2021
/
MIRTE 207 PE 4, “088,

 
